UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2011OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-22957 RIVERVIEW BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 91-1838969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 900 Washington St., Ste. 900, Vancouver, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (360) 693-6650 Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $.01 per share Nasdaq Stock Market LLC (Title of Each Class) (Name of Each Exchange on Which Registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and disclosure will not be contained, to the best of the registrant's knowledge, in any definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-Kx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNox The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the closing sales price of the registrant's Common Stock as quoted on the Nasdaq Global Select Market System under the symbol "RVSB" on September 30, 2010 was $44,494,342 (22,471,890 shares at $1.98 per share).As of May 31, 2011, there were issued and outstanding 22,471,890 shares of the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of registrant's Definitive Proxy Statement for the 2011 Annual Meeting of Shareholders (Part III). 1 Table of Contents PART I PAGE Item 1. Business 4 Item 1A. Risk Factors 34 Item 1B. Unresolved Staff Comments 44 Item 2. Properties 44 Item 3. Legal Proceedings 44 Item 4. [Removed and Reserved] 44 PART II Item 5. Market of Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 45 Item 6. Selected Financial Data 47 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 68 Item 8. Financial Statements and Supplementary Data 70 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures Index to exhibits 2 Special Note Regarding Forward-Looking Statements “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: When used in this Form 10-K the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook,” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would,” and “could,” or similar expression are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about future performance.These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from the results anticipated, including, but not limited to: the credit risks of lending activities, includingchanges in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas;secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Thrift Supervision (“OTS”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require the Company to increase its reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect itsliquidity and earnings; the Company’s compliance withregulatory enforcement actions entered into with the OTS and the possibility that noncompliance could result in the imposition of additional enforcement actions and additional requirements or restrictions on its operations; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, orthe interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to implement its business strategies; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the Securities and Exchange Commission. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2011 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us and could negatively affect the Company’s operating and stock price performance. 3 PART I Item 1.Business General Riverview Bancorp, Inc. (the “Company" or “Riverview”), a Washington corporation, is the savings and loan holding company of Riverview Community Bank (the “Bank”). At March 31, 2011, the Company had total assets of $859.3 million, total deposit accounts of $716.5 million and shareholders' equity of $106.9 million. The Company’s executive offices are located in Vancouver Washington. As used throughout this report, the terms “we,” “our,” “us,” “Riverview” or the “Company” refer to Riverview Bancorp, Inc. and the Bank, unless the context otherwise requires. Substantially all of the Company’s business is conducted through the Bank which is regulated by the Office of Thrift Supervision ("OTS"), its primary regulator, and by the Federal Deposit Insurance Corporation ("FDIC"), the insurer of its deposits. The Bank's deposits are insured by the FDIC up to applicable legal limits under the Deposit Insurance Fund ("DIF").The Bank has been a member of the Federal Home Loan Bank ("FHLB") of Seattle since 1937. As a progressive, community-oriented financial services company, the Company emphasizes local, personal service to residents of its primary market area. The Company considers Clark, Cowlitz, Klickitat and Skamania counties of Washington and Multnomah, Clackamas and Marion counties of Oregon as its primary market area. The Counties of Clackamas, Multnomah, Clark and Skamania are part of the Portland metropolitan area as defined by the U.S. Census Bureau. The Company is engaged predominantly in the business of attracting deposits from the general public and using such funds in its primary market area to originate commercial business, commercial real estate, multi-family real estate, real estate construction, residential real estate and other consumer loans. Commercial business, commercial real estate and real estate construction loans have decreased to 83.6% of the loan portfolio at March 31, 2011 from 87.6% at March 31, 2010, decreasing the risk profile of the total loan portfolio. The Company’s strategy over the past several years has been to control balance sheet growth in order to improve its regulatory capital ratios, including the targeted reduction of residential construction related loans. Speculative construction loans, consisting of unsold properties under construction, represented $16.5 million, or 87.7% of the residential construction portfolio at March 31, 2011, compared to $30.6 million a year ago, a decline of 46.2%. Total real estate construction loans at March 31, 2011 declined to $27.4 million or 63.7% from $75.5 million a year ago. Land acquisition and development loans were $55.3 million at March 31, 2011 compared to $74.8 million a year ago, which represents a decline of 26.1%. Most recently, the Company’s primary focus has been on increasing commercial business loans, owner occupied commercial real estate loans and high-quality one-to-four family mortgage loans. The Company’s goal is to deliver returns to shareholders by managing problem assets, increasing higher-yielding assets (in particular, commercial real estate and commercial loans), increasing core deposit balances, reducing expenses, hiring experienced employees with a commercial lending focus and exploring opportunistic acquisitions. The Company’s strategic plan includes targeting the commercial banking customer base in its primary market area, specifically small and medium size businesses, professionals and wealth building individuals. In pursuit of these goals, the Company manages growth while maintaining a significant amount of commercial and commercial real estate loans in its loan portfolio. Significant portions of these new loan originations carry adjustable rates, higher yields or shorter terms and higher credit risk than traditional fixed-rate mortgages. A related goal is to increase the proportion of personal and business checking account deposits used to fund new loan production. At March 31, 2011, checking accounts totaled $179.8 million, or 25.1% of our total deposit mix. The strategic plan also stresses increased emphasis on non-interest income, including increased fees for asset management and deposit service charges. The strategic plan is designed to enhance earnings, reduce interest rate risk and provide a more complete range of financial services to customers and the local communities the Company serves. The Company is well positioned to attract new customers and to increase its market share with seventeen branches, including ten in Clark County, two in the Portland metropolitan area and three lending centers. The Company continuously reviews new products and services to provide its customers more financial options. All new technology and services are generally reviewed for business development and cost saving purposes. The Bank has implemented remote check capture at all of its branches and for selected customers of the Bank. The Company continues to experience growth in customer use of its online banking services, which allows customers to conduct a full range of services on a real-time basis, including balance inquiries, transfers and electronic bill paying. During fiscal 2011, the Company completed the upgrade of its online banking product for consumer customers, providing consumer customers greater flexibility and convenience in conducting their online banking. The Company is in the process of completing the upgrade to its online banking product for its business customers. The Company’s online service has also enhanced the delivery of cash management services to business customers. In addition, during fiscal 2010, the Company enrolled in an 4 internet deposit listing service. Under this listing service, the Company may post time deposit rates on an internet site where institutional investors have the ability to deposit funds with the Company. Furthermore, the Company may utilize the internet deposit listing service to purchase certificates of deposit at other financial institutions. The Company also began offering Insured Cash Sweep (ICS™), a reciprocal money market product, to its customers in December 2010. Both the ICS program, along with the Certificate of Deposit Account Registry Service (CDARS™) program that was implemented in fiscal year 2009, allows customers access to FDIC insurance on deposits exceeding the $250,000 FDIC insurance limit. Market Area The Company conducts operations from its home office in Vancouver and seventeen branch offices located in Camas, Washougal, Stevenson, White Salmon, Battle Ground, Goldendale, Vancouver (seven branch offices) and Longview, Washington and Portland, Wood Village and Aumsville, Oregon. The Company operates a trust and financial services company, Riverview Asset Management Corp. (“RAMCorp”), located in downtown Vancouver, Washington.Riverview Mortgage, a mortgage broker division of the Bank, originates mortgage loans for various mortgage companies predominantly in the Vancouver/Portland metropolitan areas, as well as for the Bank.The Bank’s Business and Professional Banking Division, with two lending offices in Vancouver and one lending office in Portland, Oregon offers commercial and business banking services. Vancouver is located in Clark County, Washington, which is just north of Portland, Oregon. Many businesses are located in the Vancouver area because of the favorable tax structure and lower energy costs in Washington as compared to Oregon. Companies located in the Vancouver area include Sharp Microelectronics, Hewlett Packard, Georgia Pacific, Underwriters Laboratory, Wafer Tech, Nautilus, Barrett Business Services and Fisher Investments, as well as several support industries. PeaceHealth has confirmed that it will be moving its headquarters to Vancouver and relocate 467 jobs to the area. In addition to this industry base, the Columbia River Gorge Scenic Area is a source of tourism, which has helped to transform the area from its past dependence on the timber industry. During 2008, the national and regional residential lending market experienced a notable slowdown. This downturn, which has continued into 2011, has negatively affected the economy in our market area. As a result, we have experienced a decline in the values of real estate collateral supporting our construction real estate andland acquisition and development loans, and experienced increased loan delinquencies and defaults, primarily in our residential construction and land development loan portfolios. Throughout fiscal 2008 through 2011, higher than historical provision for loan losses has been the most significant factor affecting our operating results and, while we are encouraged by the continuing reduction in our exposure to residential construction and land development loans and the recent slowdown in the emergence of new problem assets, looking forward we anticipate our credit costs could remain elevated for the foreseeable future as compared to historical levels. Although our non-performing loans and provision for loan losses have decreased over the last fiscal year and economic conditions appear to have stabilized, a prolonged weak economy in our market area could result in additional increases in nonperforming assets, further increases in the provision for loan losses and loan charge-offs in the future. As a result, like most financial institutions, our future operating results and financial performance will be significantly affected by the course of recovery in our market areas from the recent recessionary downturn. Unemployment in Clark County and Portland, Oregon both decreased during the quarter ended March 31, 2011. According to the Washington State Employment Security Department, unemployment in Clark County decreased to 10.5% in March 2011 compared to 12.7% at December 2010, 12.4% in September 2010 and 13.1% in June 2010. According to the Oregon Employment Department, unemployment in Portland decreased to 9.1% in March 2011 compared to 9.6% in December 2010, 10.0% in September 2010 and 10.0% in June 2010. Home values at March 31, 2011 in the Company’s market area remained lower than home values in 2010 and 2009, due in large part to an increase in the volume of foreclosures and short sales. However, home values have begun to stabilize after decreasing sharply during the past fiscal years. According to the Regional Multiple Listing Services (RMLS), inventory levels in Portland, Oregon have fallen to 7.1 months on March 2011, compared to 7.8 months on March 2010 and an inventory level high of 11.3 months in January 2011. Inventory levels in Clark County have increased to 8.3 months on March 2011, compared to 7.7 months on March 2010. However, inventory levels in Clark County have decreased from an inventory level high of 12.1 months in February 2011. Closed home sales in Clark County decreased 13.9% in March 2011 compared to March 2010. Closed home sales in Portland decreased 10.2% during the same time period. These decreases in closed home sales may be attributed to the expiration of the home buyer tax credit offered by the government during fiscal year 2010. Commercial real estate leasing activity in the Portland/Vancouver area has performed better than the residential real estate market, but it is generally affected by a slow economy later than other indicators. According to Norris Beggs Simpson, commercial 5 vacancy rates in Clark County and Portland Oregon were approximately 20.4% and 24.1%, respectively as of March 31, 2011. Lending Activities General.At March 31, 2011, the Company's net loans receivable totaled $672.6 million, or 78.3% of total assets at that date. The principal lending activity of the Company is the origination of loans collateralized by commercial properties and commercial business loans. A substantial portion of the Company's loan portfolio is secured by real estate, either as primary or secondary collateral, located in its primary market area. The Company’s lending activities are subject to the written, non-discriminatory, underwriting standards and loan origination procedures established by the Bank’s Board of Directors (“Board”) and management. The customary sources of loan originations are realtors, walk-in customers, referrals and existing customers. The Bank also uses commissioned loan brokers and print advertising to market its products and services.Loans are approved at various levels of management, depending upon the amount of the loan. 6 Loan Portfolio Analysis.The following table sets forth the composition of the Company's loan portfolio by type of loan at the dates indicated. At March 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Commercial and construction: Commercial business $ 12.44 % $ 14.76 % $ 15.87 % $ 14.28 % $ 13.18 % Other real estate mortgage Real estate construction Total commercial and construction Consumer: Real estate one-to-four family Other installment Total consumer loans Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Less: Allowance for loan losses Total loans receivable, net $ 7 Loan Portfolio Composition.The following tables set forth the composition of the Company's commercial and construction loan portfolio based on loan purpose at the dates indicated. Commercial Other Real Estate Mortgage Real Estate Construction Commercial & Construction Total March 31, 2011 (In thousands) Commercial business $ $ - $ - $ Commercial construction - - Office buildings - - Warehouse/industrial - - Retail/shopping centers/strip malls - - Assisted living facilities - - Single purpose facilities - - Land - - Multi-family - - One-to-four family construction - - Total $ Commercial Other Real Estate Mortgage Real Estate Construction Commercial & Construction Total March 31, 2010 (In thousands) Commercial business $ $ - $ - $ Commercial construction - - Office buildings - - Warehouse/industrial - - Retail/shopping centers/strip malls - - Assisted living facilities - - Single purpose facilities - - Land - - Multi-family - - One-to-four family construction - - Total $ Commercial Business Lending. At March 31, 2011, the commercial business loan portfolio totaled $85.5 million or 12.4% of total loans. The decline in commercial business loans is primarily due to lower utilization on lines of credit by commercial customers as a result of the weak economic conditions coupled with several large principal paydowns on existing loans. Commercial business loans are typically secured by business equipment, accounts receivable, inventory or other property. The Company’s commercial business loans may be structured as term loans or as lines of credit. Commercial term loans are generally made to finance the purchase of assets and usually have maturities of five years or less. Commercial lines of credit are typically made for the purpose of providing working capital and usually have a term of one year or less. Lines of credit are made at variable rates of interest equal to a negotiated margin above an index rate and term loans are at either a variable or fixed rate. The Company also generally obtains personal guarantees from financially capable parties based on a review of personal financial statements. Commercial lending involves risks that are different from those associated with residential and commercial real estate lending. Our commercial business loans are primarily made based on the cash flow of the borrower and secondarily on the underlying collateral provided by the borrower. The borrower’s cash flow may be unpredictable, and collateral securing these loans may fluctuate in value. Although commercial business loans are often collateralized by equipment, inventory, accounts receivable or other business assets, the liquidation of collateral in the event of default is often an insufficient source of repayment because accounts receivable may be uncollectible and inventories may be obsolete or of limited use, among other things.Accordingly, the repayment of commercial business loans depends primarily on the cash flow and credit worthiness of the borrower and secondarily on the underlying collateral provided by the borrower. Other Real Estate Mortgage Lending.At March 31, 2011, the other real estate lending portfolio totaled $462.0 million, or 67.19% of total loans. The Company originates other real estate loans including office buildings, warehouse/industrial, retail and assisted living facilities (collectively “commercial real estate loans”); as well as multi-family loans primarily located in our market area. As a result of the contraction in the real estate market, the Company has ceased the origination of new land 8 acquisition and development loans. At March 31, 2011, owner occupied properties accounted for 29% of the Company’s commercial real estate portfolio and non-owner occupied properties accounted for 71%. Commercial real estate loans typically have higher loan balances, are more difficult to evaluate and monitor, and involve a higher degree of risk than one-to-four family residential loans. As a result, commercial real estate, including multi-family, loans are generally priced at a higher rate of interest than residential one-to-four family loans. Often payments on loans secured by commercial properties are dependent on the successful operation and management of the property securing the loan or business conducted on the property securing the loan; therefore, repayment of these loans may be affected by adverse conditions in the real estate market or the economy. Real estate lending is generally considered to be collateral based lending with loan amounts based on predetermined loan to collateral values and liquidation of the underlying real estate collateral being viewed as the primary source of repayment in the event of borrower default. The Company seeks to minimize these risks by generally limiting the maximum loan-to-value ratio to 80% and strictly scrutinizing the financial condition of the borrower, the quality of the collateral and the management of the property securing the loan. Loans are secured by first mortgages and often require specified debt service coverage (“DSC”) ratios depending on the characteristics of the collateral. The Company generally imposes a minimum DSC ratio of 1.20 for loans secured by income producing properties. Rates and other terms on such loans generally depend on our assessment of credit risk after considering such factors as the borrower’s financial condition and credit history, loan-to-value ratio, DSC ratio and other factors. The Company actively pursues commercial real estate loans; however, new loan originations were lower in fiscal year 2011 reflecting the weak economic conditions resulting in weak loan demand and a decline in creditworthy borrowers. At March 31, 2011, the Company had four commercial real estate loans totaling $1.4 million on non-accrual status. For more information concerning risks related to commercial real estate loans, see Item 1A. “Risk Factors – Our emphasis on commercial real estate lending may expose us to increased lending risks.” Land acquisition and development loans are included in the other real estate mortgage portfolio balance, and represent loans made to developers for the purpose of acquiring raw land and/or for the subsequent development and sale of residential lots. Such loans typically finance land purchase and infrastructure development of properties (i.e. roads, utilities, etc.) with the aim of making improved lots ready for subsequent sale to consumers or builders for ultimate construction of residential units. The primary source of repayment is generally the cash flow from developer sale of lots or improved parcels of land, secondary sources and personal guarantees, which may provide an additional measure of security for such loans. Strong demand for housing led to loan growth in this category in recent years. However, the recent downturn in real estate has slowed lot and home sales within the Company’s markets. This has impacted certain developers by lengthening the marketing period of their projects and negatively affecting borrower’s liquidity and collateral values. The Company has focused on reducing these loans during the past two fiscal years and plans to continue to reduce these portfolios. At March 31, 2011, land acquisition and development loans totaled $55.3 million, or 8.04% of total loans compared to $74.8 million, or 10.18% of total loans at March 31, 2010. The largest land acquisition and development loan had an outstanding balance at March 31, 2011 of $6.4 million and was performing according to its original repayment terms. With the exception of three loans totaling $8.6 million, all of the land acquisition and development loans were secured by properties located in Washington and Oregon. At March 31, 2011, the Company had four land acquisition and development loans totaling $2.9 million on non-accrual status. Real Estate Construction.The Company originates three types of residential construction loans: (i) speculative construction loans, (ii) custom/presold construction loans and (iii) construction/permanent loans. The Company also originates construction loans for the development of business properties and multi-family dwellings. All of the Company’s real estate construction loans were made on properties located in Washington and Oregon. The composition of the Company’s construction loan portfolio including undisbursed funds at March 31, 2011 was as follows: At March 31, Amount (1) Percent Amount (1) Percent (Dollars in thousands) Speculative construction $ 40.19 % $ % Commercial/multi-family construction Custom/presold construction Construction/permanent Total $ 100.00 % $ % (1) Includes undisbursed funds of $15.8 million and $13.2 million at March 31, 2011 and 2010, respectively. 9 The Company has remained diligent in managing its construction loan portfolio and has continued to be successful at reducing its overall exposure to residential construction and commercial construction loans. At March 31, 2011, the balance of the Company’s construction loan portfolio, including loan commitments, was $43.1 million compared to $88.7 million at March 31, 2010. The $45.6 million reduction was a result of loan repayments, charge-offs and foreclosures reflecting the Company’s efforts to reduce its exposure to these types of loans. The Company plans to continue its focus on aggressively managing its construction loan portfolio in fiscal year 2012. Additionally, the Company has significantly slowed the origination of new construction loans. In general, the Company is only originating new construction loans to facilitate the sale of existing loans or real estate owned (“REO”) properties; or on a very limited basis to selected borrowers. Speculative construction loans are made to home builders and are termed “speculative” because the home builder does not have, at the time of loan origination, a signed contract with a home buyer who has a commitment for permanent financing with either the Company or another lender for the finished home. The home buyer may be identified either during or after the construction period, with the risk that the builder will have to debt service the speculative construction loan and finance real estate taxes and other carrying costs of the completed home for a significant time after the completion of construction until a home buyer is identified. Included in speculative construction loans are loans to finance the construction of townhouses and condominiums. At March 31, 2011, loans for the construction of townhouses and condominiums totaled $2.7 million and $10.8 million, respectively. At March 31, 2011, the Company had four borrowers with aggregate outstanding loan balances of more than $1.0 million, which totaled $12.1 million (the largest of which was $5.6 million) and were secured by properties located in the Company’s market area. At March 31, 2011, three speculative construction loans totaling $4.2 million were on non-accrual status. The composition of speculative construction and land acquisition and development loans by geographical area is as follows: Northwest Oregon Other Oregon Southwest Washington Other Washington Other Total March 31, 2011 (In thousands) Land development $ - $ $ Speculative construction - Total land and spec construction $ Unlike speculative construction loans, presold construction loans are made for homes that have buyers. Presold construction loans are made to homebuilders who, at the time of construction, have a signed contract with a home buyer who has a commitment for permanent financing for the finished home from the Company or another lender. Custom construction loans are made to the homeowner. Custom/presold construction loans are generally originated for a term of 12 months. At March 31, 2011, the largest custom construction loan had an outstanding balance of $958,000 and was performing according to the original repayment terms. The largest presold construction loan had an outstanding balance of $235,000 and was performing according to the original repayment terms. At March 31, 2011, the Company had no presold construction loans or custom construction loans on non-accrual status. Construction/permanent loans are originated to the homeowner rather than the homebuilder along with a commitment by the Company to originate a permanent loan to the homeowner to repay the construction loan at the completion of construction. The construction phase of a construction/permanent loan generally lasts six to nine months. At the completion of construction, the Company may either originate a fixed rate mortgage loan or an adjustable rate mortgage (“ARM”) loan or use its mortgage brokerage capabilities to obtain permanent financing for the customer with another lender. At completion of construction, the interest rate of the Company-originated fixed rate permanent loan is set at a market rate and for adjustable rate loans, the interest rates adjust on their first adjustment date.See “—Mortgage Brokerage,” and “—Mortgage Loan Servicing.” At March 31, 2011, the largest outstanding construction/permanent loan had an outstanding balance of $503,000 and was performing according to its original repayment terms. At March 31, 2011, the Company had no construction/permanent loans on non-accrual status. The Company provides construction financing for non-residential business properties and multi-family dwellings. At March 31, 2011, such loans totaled $8.6 million, or 31.4% of total real estate construction loans and 1.3% of total loans. Borrowers may be the business owner/occupier of the building who intends to operate its business from the property upon construction, or non-owner developers. The expected source of repayment of these loans is typically the sale or refinancing of the project upon completion of the construction phase. In certain circumstances, the Company may provide or commit to take-out financing upon construction. Take-out financing is subject to the project meeting specific underwriting guidelines. No assurance can be given that such take-out financing will be available upon project completion. These loans are secured by office buildings, retail rental space, mini storage facilities, assisted living facilities and multi-family dwellings located in the Company’s market area. At March 31, 2011, the largest commercial construction loan had a balance of $3.2 million and was 10 performing according to its original repayment terms. At March 31, 2011, the Company had no commercial construction loan on non-accrual status. Construction lending affords the Company the opportunity to achieve higher interest rates and fees with shorter terms to maturity than the rates and fees generated by its single-family permanent mortgage lending. Construction lending, however, generally involves a higher degree of risk than single-family permanent mortgage lending because of the inherent difficulty in estimating both a property’s value at completion of the project and the estimated cost of the project, as well as the time needed to sell the property at completion. The nature of these loans is such that they are generally more difficult to evaluate and monitor. Because of the uncertainties inherent in estimating construction costs, as well as the market value of the completed project and the effects of governmental regulation of real property, it is relatively difficult to evaluate accurately the total funds required to complete a project and the related loan-to-value ratio.This type of lending also typically involves higher loan principal amounts and is often concentrated with a small number of builders.As a result, construction loans often involve the disbursement of substantial funds with repayment dependent, in part, on the success of the ultimate project and the ability of the borrower to sell or lease the property or refinance the indebtedness, rather than the ability of the borrower or guarantor to repay principal and interest.If our appraisal of the value of the completed project proves to be overstated, we may have inadequate security for the repayment of the loan upon completion of construction of the project and may incur a loss. For additional information concerning the risks related to construction lending, see Item 1A. “Risk Factors – Our real estate construction and land acquisition loans are based upon estimates of costs and the value of the completed project.” The Company has originated construction and land acquisition and development loans where a component of the cost of the project was the interest required to service the debt during the construction period of the loan, sometimes known as interest reserves. The Company allows disbursements of this interest component as long as the project is progressing as originally projected and if there has been no deterioration in the financial standing of the borrower or the underlying project. If the Company makes a determination that there is such deterioration, or if the loan becomes nonperforming, the Company halts any disbursement of those funds identified for use in paying interest. In some cases, additional interest reserves may be taken by use of deposited funds or through credit lines secured by separate and additional collateral. Consumer Lending. Consumer loans totaled $112.7 million at March 31, 2011. Consumer lending is comprised of one-to-four family mortgage loans, home equity lines of credit, land loans to consumers for the future construction of one-to-four family homes, totaling $110.4 million, and other secured and unsecured consumer loans, totaling $2.3 million at March 31, 2011. One-to-four family residences located in the Company’s primary market area secure the majority of the residential loans. Underwriting standards require that one-to-four family portfolio loans generally be owner occupied and that loan amounts not exceed 80% (95% with private mortgage insurance) of the lesser of current appraised value or cost of the underlying collateral. Terms typically range from 15 to 30 years. The Company also offers balloon mortgage loans with terms of either five or seven years and originates both fixed rate mortgages and ARMs with repricing based on the one-year constant maturity U.S. Treasury index or other index.At March 31, 2011, the Company had seven one-to-four family loans totaling $957,000 on non-accrual status. All of these loans were located in Oregon and Washington. During fiscal year 2011, the Company made the decision to increase its one-to-four family loan portfolio with a focus on increasing certain high-quality mortgages. The Bank has a mortgage program in place that offers competitive loan pricing for borrowers that meet our new increased underwriting standards for loan-to-value, credit scores, debt to income ratios and job history. The Company originates a variety of installment loans, including loans for debt consolidation and other purposes, automobile loans, boat loans and savings account loans. Consumer loans generally entail greater risk than do residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by assets that depreciate rapidly, such as mobile homes, automobiles, boats and recreational vehicles. At March 31, 2011, the Company had no installment loans on non-accrual status. 11 Loan Maturity. The following table sets forth certain information at March 31, 2011 regarding the dollar amount of loans maturing in the Company’s portfolio based on their contractual terms to maturity, but does not include potential prepayments.Demand loans, loans having no stated schedule of repayments and no stated maturity and overdrafts are reported as due in one year or less.Loan balances are reported net of deferred fees. Within 1 Year 1 – 3 Years After 3 – 5 Years After 5 – 10 Years Beyond 10 Years Total Commercial and construction: (In thousands) Commercial business $ Other real estate mortgage Real estate construction - Total commercial & construction Consumer: Real estate one-to-four family Other installment 36 Total consumer Total loans $ The following table sets forth the dollar amount of all loans due after one year from March 31, 2011, which have fixed interest rates and have adjustable interest rates. Fixed Rate Adjustable Rate Total (In thousands) Commercial and Construction: Commercial business $ $ $ Other real estate mortgage Real estate construction - Total commercial and construction Consumer: Real estate one-to-four family Other installment Total consumer Total loans $ $ $ Loan Commitments. The Company issues commitments to originate commercial loans, other real estate mortgage loans, construction loans, residential mortgage loans and other installment loans conditioned upon the occurrence of certain events. The Company uses the same credit policies in making commitments as it does for on-balance sheet instruments. Commitments to originate loans are conditional, and are honored for up to 45 days subject to the Company’s usual terms and conditions. Collateral is not required to support commitments. At March 31, 2011, the Company had outstanding commitments to originate loans of $8.1 million, compared to $12.4 million at March 31, 2010. Mortgage Brokerage. In addition to originating mortgage loans for retention in its portfolio, the Company employs three commissioned brokers who originate mortgage loans (including construction loans) for various mortgage companies, as well as for the Company. The loans brokered to mortgage companies are closed in the name of, and funded by the purchasing mortgage company and are not originated as an asset of the Company. In return, the Company receives a fee ranging from 1.5% to 2.0% of the loan amount that it shares with the commissioned broker. Loans brokered to the Company are closed on the Company's books and the commissioned broker receives a fee of approximately 0.55% of the loan amount. During the year ended March 31, 2011, brokered loans totaled $41.5 million (including $21.3 million brokered to the Company), compared to $90.5 million of brokered loan in fiscal year 2010. Gross fees of $252,000 (excluding the portion of fees shared with the commissioned brokers) were recognized for the year ended March 31, 2011. The interest rate environment has a strong influence on the loan volume and amount of fees generated from the mortgage broker activity. In general, during periods of rising interest rates the volume of loans and the amount of loan fees generally decrease as a result of slower mortgage loan demand. Conversely, during periods of falling interest rates, the volume of loans and the amount of loan fees generally increase as a result of the increased mortgage loan demand. Due to a decrease in real estate loan sales activity as compared to fiscal year 2010, during which homeowners took advantage of historically low interest rates and government incentives, our loan volume and amount of fees generated decreased in fiscal year 2011. 12 Mortgage Loan Servicing.The Company is a qualified servicer for the Federal Home Loan Mortgage Corporation (“FHLMC”).The Company generally sells fixed-rate residential one-to-four mortgage loans that it originates with maturities of 15 years or more and balloon mortgages to the FHLMC as part of its asset liability strategy.Mortgage loans are sold to FHLMC on a non-recourse basis whereby foreclosure losses are generally the responsibility of FHLMC and not the Company.The Company's general policy is to close its residential loans on the FHLMC modified loan documents to facilitate future sales to FHLMC.Upon sale, the Company continues to collect payments on the loans, to supervise foreclosure proceedings, and to otherwise service the loans. At March 31, 2011, total loans serviced for others were $123.4 million, of which $103.4 million were serviced for FHLMC. Nonperforming Assets.Loans are reviewed regularly and it is the Company’s general policy that when a loan is 90 days delinquent or when collection of principal or interest appears doubtful, it is placed on non-accrual status, at which time the accrual of interest ceases and a reserve for any unrecoverable accrued interest is established and charged against operations. Payments received on non-accrual loans are applied to reduce the outstanding principal balance on a cash-basis method. Nonperforming assets were $39.9 million or 4.65% of total assets at March 31, 2011 compared with $49.3 million or 5.89% of total assets at March 31, 2010. The Company also had net charge-offs totaling $11.7 million during fiscal 2011 compared to $11.2 million during fiscal 2010. Credit quality challenges continue to be centered in residential land acquisition and development loans and speculative construction loans. The continuing relatively weak real estate market in our primary market area resulted in slower sales and excess housing inventory was the primary cause of the continued elevated levels of delinquencies and foreclosures for such loans. While the Company has not engaged in any sub-prime lending programs, the effect on home values, housing markets and construction lending from problems associated with sub-prime and other non-traditional mortgage lending programs has also contributed to the increased levels of builder and developer delinquencies during recent periods. Although it appears the economic conditions have stabilized, a prolonged weak economy in our market area could result in additional increases in nonperforming assets, further increases in the provision for loan losses and charge-offs in the future. As noted above, the problem loans identified by the Company have continued to remain concentrated in speculative construction loans and land acquisition and development loans. During the current fiscal year, management continued its focus on managing these portfolios in an attempt to minimize the effects of declining home values and slower home sales. At March 31, 2011, the Company’s residential construction and land development loan portfolios were $18.8 million and $55.3 million, respectively as compared to $35.4 million and $74.8 million at March 31, 2010. The percentage of nonperforming loans in the residential construction and land development portfolios was 22.40% and 5.26%, respectively as compared to 33.3% and 16.2%, respectively, a year ago. For the year ended March 31, 2011, the charge-off ratio for the residential construction and land development portfolios was 15.94% and 6.32%, respectively. Nonperforming loans were $12.3 million or 1.79% of total loans at March 31, 2011 compared with $36.0 million or 4.90% of total loans at March 31, 2010. The decrease in nonperforming loans was due to a general stabilization in the economic environment and an overall improvement in the credit environment, resulting in a slowdown in new problem credits as well as the transfer of loans into REO.At March 31, 2011, nonperforming loans consisted of thirty loans to twenty-six borrowers ranging in size from $25,000 to $2.1 million. As noted above, land acquisition and development loans and speculative construction loans continue to represent the largest portion of our nonperforming loans, totaling $7.1 million, or 57.7%, of the total nonperforming loan balance at March 31, 2011.The remaining balance includes twelve commercial loans to ten borrowers totaling $2.9 million, four commercial real estate loans to four borrowers totaling $1.4 million, and seven residential real estate loans to seven borrowers totaling $957,000. All of these loans are to borrowers located in Oregon and Washington with the exception of one land acquisition and development loans totaling $1.4 million to a Washington borrower who has property located in Southern California. Thirteen of the Company’s nonperforming loans, totaling $9.5 million or 77.2% of total nonperforming loans, were measured for impairment at March 31, 2011. The specific reserve associated with these impaired loans totaled $167,000. At March 31, 2011, the largest single nonperforming loan totaled $2.1 million. This loan was made to a builder/developer of a condominium project in Multnomah County of Portland, Oregon. Net charge-offs for this property totaled $1.5 million for fiscal year 2011. The Company believes that it is adequately reserved for this loan. The balance of nonperforming assets included $27.6 million in REO at March 31, 2011. The REO was comprised of single-family homes totaling $3.6 million, residential building lots totaling $8.7 million, commercial real estate property totaling $8.4 million and land development property totaling $6.9 million. Furthermore, included in the $27.6 million in REO is $8.3 million of real estate held for investment by the Company comprised of a single commercial real estate property totaling $6.5 million and residential building lots totaling $1.8 million.All of the REO properties are located in Oregon and Washington. 13 As a result of the declining real estate values, the Company had $924,000 in write-downs on existing REO properties during fiscal year 2011; however, gains of $386,000 were recognized on the sale of properties. Total REO sales were $7.6 million during fiscal 2011. Maintenance and operating expenses for these properties totaled $893,000 during fiscal year 2011. The orderly resolution of nonperforming loans and REO properties remains a priority for management. Because of the uncertain real estate market, no assurance can be given as to the timing of ultimate disposition of such assets or that the selling price will be at or above the carrying value. Continued declines in market values in our area could lead to additional valuation adjustments, which would have an adverse effect on our results of operations. The coverage ratio of allowance for loan losses to nonperforming loans was 121.46% at March 31, 2011 compared to 60.10% at March 31, 2010. This coverage ratio increased from March 31, 2010 primarily as a result of the decrease in nonperforming loans. At March 31, 2011, the Company had trouble debt restructurings totaling $5.9 million, which were on accrual status. There were no trouble debt restructurings at March 31, 2010. The following table sets forth information regarding the Company’s nonperforming assets. At March 31, (In thousands) Loans accounted for on a non-accrual basis: Commercial business $ - Other real estate mortgage Real estate construction - Consumer - Total Accruing loans which are contractually past due 90 days or more - - - Total nonperforming loans REO - Total nonperforming assets $ The following table sets forth information regarding the Company’s nonperforming assets by loan type and geographical area. Northwest Oregon Other Oregon Southwest Washington Other Washington Other Total March 31, 2011 (In thousands) Commercial business $ - $ - $ Commercial real estate - - - Land - - - Commercial construction - One-to-four family construction - - - Real estate one-to-four family - - - Total nonperforming loans - REO - Total nonperforming assets $ In addition to the nonperforming assets set forth in the table above, at March 31, 2011 and 2010, the Company had other loans of concern totaling $24.2 million and $16.2 million, respectively. Other loans of concern at March 31, 2011 consisted of sixteen loans to thirteen borrowers. Included in other loans of concern at March 31, 2011 are two real estate construction loans totaling $3.9 million (the largest of which was $3.2 million), seven commercial loans totaling $2.0 million (all of which were less than $700,000), three commercial real estate loans totaling $7.7 million (the largest of which was $7.2 million), one multifamily loan totaling $4.7 million and three land acquisition and development loan totaling $5.9 million. Other loans of concern consist of loans where the borrowers have cash flow problems, or the collateral securing the respective loans may be inadequate. In either or both of these situations, the borrowers may be unable to comply with the present loan repayment terms, and the loans may subsequently be included in the non-accrual category. Management considers the allowance for loan losses to be adequate to cover the probable losses inherent in these and other loans. 14 At March 31, 2011, loans delinquent more than 30 days were 1.13% of total loans compared to 1.93% at March 31, 2010. At March 31, 2011, the 30 to 89 day delinquency rate in our commercial business loan portfolio was 1.65%. The 30 to 89 day delinquency rate in our commercial real estate (“CRE”) portfolio was 0.58%. CRE loans represent the largest portion of our loan portfolio at 53.04% of total loans and the commercial business loans represent 12.44% of total loans. Asset Classification. The OTS has adopted various regulations regarding problem assets of savings institutions. The regulations require that each insured institution review and classify its assets on a regular basis.In addition, in connection with examinations of insured institutions, OTS examiners have authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets:substandard, doubtful and loss (collectively “classified loans”). Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected.Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss. An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted. When we classify problem assets as either substandard or doubtful, we may establish a specific allowance in an amount we deem prudent to address the risk specifically or we may allow the loss to be addressed in the general allowance. General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been specifically allocated to particular problem assets. When a problem asset is classified by us as a loss, we are required to charge off the asset in the period in which it is deemed uncollectible. The aggregate amount of the Company's classified loans, general loss allowances, specific loss allowances and charge-offs were as follows at the dates indicated: At or For the Year Ended March 31, (In thousands) Classified loans $ $ General loss allowances Specific loss allowances Net charge-offs All of the loans on non-accrual status as of March 31, 2011 were categorized as classified loans. Classified loans at March 31, 2011 were made up of five real estate construction loans totaling $8.1 million (the largest of which was $3.2 million), nineteen commercial business loans totaling $4.9 million (the largest of these loans totaling $670,000), seven land acquisition and development loans totaling $8.8 million (the largest of which was $3.4 million), seven one-to-four family real estate loans totaling $957,000, one multi-family loan totaling $4.7 million and seven commercial real estate loans totaling $8.9 million (the largest of which was $7.2 million). The decrease in classified loans reflects the stabilizing economic conditions and the improvements in the Company’s loan portfolio as well as transfers to REO. Allowance for Loan Losses. The Company maintains an allowance for loan losses to provide for probable losses inherent in the loan portfolio. The adequacy of the allowance is evaluated monthly to maintain the allowance at levels sufficient to provide for inherent losses existing at the balance sheet date. The key components to the evaluation are the Company’s internal review function by its credit administration, which reviews and monitors the risk and quality of the loan portfolio; as well as the Company’s external loan reviews and its loan classification systems. Credit officers are expected to monitor their portfolios and make recommendations to change loan grades whenever changes are warranted. Credit administration approves any changes to loan grades and monitors loan grades. For additional discussion of the Company’s methodology for assessing the appropriate level of the allowance for loan losses see Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies." At March 31, 2011, the Company had an allowance for loan losses of $14.9 million, or 2.18% of total loans. The decrease in the balance of the allowance for loan losses at March 31, 2011 reflects the decreased levels of delinquent and classified loans, stabilizing economic conditions and charge-offs exceeding the provision for loan losses during the year ended March 31, 2011. Nonperforming loans decreased $23.7 million and 30-89 day delinquent loans decreased $6.4 million during the year ended March 31, 2011. Classified assets were $36.4 million at March 31, 2011 compared to $52.2 million at March 31, 2010. The decrease was primarily attributable to the slowdown in new problem loans coupled with resolutions on existing problem assets, including $7.6 million in REO sales and principal paydowns of $10.0 million. Charge-offs primarily relate to 15 loans that were previously considered in our analysis of the adequacy of our allowance for loan losses and specifically reserved for by the Company at March 31, 2010. As a result, a corresponding increase in our allowance for loan losses was not required for these charge-offs. Management considers the allowance for loan losses to be adequate to cover probable losses inherent in the loan portfolio based on the assessment of various factors affecting the loan portfolio and the Company believes it has established its existing allowance for loan losses in accordance with accounting principles generally accepted in the United States of America (“generally accepted accounting principles” or "GAAP"). However, a further decline in local economic conditions, results of examinations by the Company’s regulators, or other factors could result in a material increase in the allowance for loan losses and may adversely affect the Company’s financial condition and results of operations. In addition, because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses will be adequate or that substantial increases will not be necessary should the quality of any loans deteriorate or should collateral values further decline as a result of the factors discussed elsewhere in this document. The following table sets forth an analysis of the Company's allowance for loan losses for the periods indicated. Year Ended March 31, (Dollars in thousands) Balance at beginning of year $ Provision for loan losses Recoveries: Commercial and construction Commercial business 7 5 25 10 Other real estate mortgage 31 1 - 12 - Real estate construction 7 76 - - - Total commercial and construction 45 82 25 22 Consumer Real estate one-to-four family 11 7 - - - Other installment 2 - 2 17 28 Total consumer 13 7 2 17 28 Total recoveries 58 89 27 39 Charge-offs: Commercial and construction Commercial business Other real estate mortgage 42 - Real estate construction - - Total commercial and construction Consumer Real estate one-to-four family 48 - Other installment 21 50 21 14 Total consumer 69 14 Total charge-offs Net charge-offs (recoveries) (7 ) Balance at end of year $ Ratio of allowance to total loans outstanding at end of year 2.18 % 2.95 % 2.12 % 1.39 % 1.25 % Ratio of net charge-offs to average net loans outstanding during year - Ratio of allowance to total nonperforming loans 16 The following table sets forth the breakdown of the allowance for loan losses by loan category and is based on applying a specific loan loss factor to the outstanding balances of related loan category as of the date of the allocation for the periods indicated. At March 31, Amount Loan Category as a Percent of Total Loans Amount Loan Category as a Percent of Total Loans Amount Loan Category as a Percent of Total Loans Amount Loan Category as a Percent of Total Loans Amount Loan Category as a Percent of Total Loans (Dollars in thousands) Commercial and construction: Commercial business $ 12.44 % $ 14.76 % $ 15.87 % $ 14.28 % $ 13.18 % Other real estate mortgage Real estate construction Consumer: Real estate one-to-four family Other installment 45 52 61 64 63 Unallocated - Total allowance for loan loss $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % $ 100.00 % 17 Investment Activities The Board sets the investment policy of the Company. The Company's investment objectives are: to provide and maintain liquidity within regulatory guidelines; to maintain a balance of high quality, diversified investments to minimize risk; to provide collateral for pledging requirements; to serve as a balance to earnings; and to optimize returns.The policy permits investment in various types of liquid assets permissible under OTS regulation, which includes U.S. Treasury obligations, securities of various federal agencies, "bank qualified" municipal bonds, certain certificates of deposit of insured banks, repurchase agreements, federal funds and mortgage-backed securities (“MBS”), but does not permit investment in non-investment grade bonds. The policy also dictates the criteria for classifying securities into one of three categories:held to maturity, available for sale or trading.At March 31, 2011, no investment securities were held for trading.See Item 7.“Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies." At March 31, 2011, the Company’s investment portfolio totaled $8.8 million, primarily consisting of $4.9 million in U.S. agency securities available-for-sale, $1.8 million in mortgage-backed securities available-for-sale, and $916,000 in trust preferred securities available-for-sale. This compares with a total investment portfolio of $10.4 million at March 31, 2010, primarily consisting of $5.0 million in U.S. agency securities available-for-sale, $2.8 million in mortgage-backed securities available-for-sale, and $1.0 million in a collateralized debt obligation (“CDO”) (secured by trust preferred securities issued by other holding companies) available-for-sale. At March 31, 2011, the Company owned no privately issued mortgage-backed securities. The Company does not believe that it has any exposure to sub-prime lending in its mortgage-backed securities portfolio. See Note 4 of the Notes to the Consolidated Financial Statements contained in Item 8 of this Form 10-K for additional information. The following table sets forth the investment securities portfolio and carrying values at the dates indicated. At March 31, Carrying Value Percent of Portfolio Carrying Value Percent of Portfolio Carrying Value Percent of Portfolio (Dollars in thousands) Held to maturity (at amortized cost): REMICs $
